Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 1 of 9

 

uNrrEp s'rArEs oos'mmm col m
District Court, Dcnver County, Colorado ' DO

901 19th street FEB 11 2019
Denver, CO 80294
JEFFREY P. COLWELL

 

 

CLERK

Plaintiff(s): Matthew Buck , __"__`_

v.
Defendant(s): Bora song and Hye song. A COURT USE oNLY A
Party Without Attorncy : Case Number;
Bora Song, Hye Song pro se
2124 5th Ave
Los Angeles, CA 90018 NO- ‘18°0\"02427

 

E-mail: borasong@live.com

ANSWER AND AFFIRMATIVE DEFENSES

 

 

 

 

Defendants, BORA SONG and HYE SONG, respectfully submits their Answer and Aftirmative
Defenses to Plaintist Complaint:

Jurisdictional Allegations
Numbers l through 4, Defendant admits the allegation ifor jurisdictional purposes only.
Numbers 5 through 7_, denied. Defendants filed a Motion to Dismiss but there has been no ruling
to date by the Court. Defendants do not have general or specific contact for the purposes of
personal jurisdiction with the State of Colorado.

F actual Background

Numbers 8 through 14, denied
15. Denied in part Defendants own a residential dwelling with an unsecured, dynamic IP
address that is accessible by tenants who resides in the house with the associated lP address The
dynamic IP addresses change with every refresh of the modem and reconnection of the internet.
The internet in this residence is accessed by at least 4 people at any given time. IP addresses do
not indicate any identity of any specific user for the purposes of this claim.

16. Denied. Defendants have never contacted Plaintit`f through the law tirm’s website.

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 2 of 9

17. Admitted.

18. Admitted in part. lt appears that at one point, the IP address was as mentioned_, but is not
consistently the same number stated by Plaintiff.

19. Denied in part, Admitted in part. Plaintiff subpoenaed Defendant Bora Song’s real and true
Twitter account “@lrl_ldgaf,” which is not the account in question for the purpose of Plaintiff’s
defamatory claim. Plaintiff does not assert that the account in question, “@WilliamWilmaZ” has
Defendant Bora Song’s personal information associated to the account Plaintiff retrieved
Defendant Bora Song’s personal information from her personal Twitter account, and asserts that
it matches the account in question without evidence

20. Denied. Defendants had 8 people, including tenants and visitors, from July to October 2018.
The IP address was used by 8 people at the time that the alleged Twitter account was accessed.
21. Denied. The IP address was used by 8 people at the time that the alleged Twitter account
was accessed.

22. Denied. The IP address was used by 8 people at the time that the alleged Twitter account
was accessed.

23. Admitted. The account “@lrl_ldgaf’ was owned by Defendant Bora Song at one point in
2015-2018. The phone number is Defendant Bora Song’s true and correct number.

24. Admitted.

25. Admitted.

26. Denied in part. The IP address for Defendant’s phone changes at every random point in time.
Numbers 27 through 30, denied

31. Admitted.

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 3 of 9

32. Admitted in part, denied in part. Defendants had a 12 year old and a 14 year old residing in
the residence. There were two minors who are related to the Defendants during the time in
question.

33. Denied in part. Defendant Bora Song had never visited and had never worked in the
Compton Courthouse, which is the location of the lP address associated

34. Denied.

35. Denied.

36. Denied.

37. Denied. There is no evidence to show that “hundreds of people” saw the alleged defamatory
Twitter statements and the account is not viewable on Twitter.

38. Denied. There is no criminal charges shown by the Defendant.

39. Denied. Plaintiff is a registered sex offender in one or more states and has appeared on
newspapers and articles online. He is a limited public figure due to his public status as a
registered sex offender, which is a newsworthy information for public interest in the Denver
community

4(). Denied. The online platform such as Twitter should be closely monitored Facebool< does
not allow registered sex offenders to create an account, which shows that sex offenders should be
monitored closely for the safety of minors and potential victims The defamatory statements at
issue concerns the online community and thus, the public at-large. Plaintiff is able to access and
contact people outside of his community_, where people are not aware of his identity as a
registered sex offender due to the nature of social media and his anonymous account as
“@Redlawco.” Plaintiff uses a fake profile picture and uses the Twitter account to contact

strangers, which should be a concern for people who have been targets of his harassment

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 4 of 9

41. Admitted.
42. Admitted.
43. Denied. Prior to the commencement of this lawsuit, Defendant Bora Song have stopped
responding to Plaintiff’ s private messages in July 2018. Defendant Bora Song did not contact
Plaintiff in any method Defendant Hye Song has never communicated with Plaintiff
44. Denied.
45. Denied.
46. Denied. Defendants have not contacted Plaintiff prior to the lawsuit and Defendants do not
wish to speak to Plaintiff concerning any other matter apart from the lawsuit. Further, Plaintiff is
representing himself and should not request attorney’s fees
All other claims are denied
Affirmative Defenses
l. Defendants deny each and every allegation of defamation per se publication_, causation in
fact, proximate cause, injuries and damages
First Affirmative Defense
2. This court lacks Subject Matter Jurisdiction because Plaintiff’s claims cannot exceed
$75,000. Plaintiff asserts the claim in bad faith, arguing that his professional reputation
has been ruined However_, he states that Defendants had sent the alleged defamatory
statements to his wife and his wife’s co-worker. Plaintiff asserts that the defamatory
statements were on Twitter, but failed to show that his clients or his professional
colleagues had seen the alleged defamatory statements Further, Plaintiff Matthew Buck’s
online search of his name shows his sex offender registry before his law firm. Any

reputation damage he had cannot possibly exceed $75,000. He would have incurred little

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 5 of 9

to no reputational damage because he is aware that the the defamatory statements are true
or substantially true.

Second Affirmative Defense

. Plaintiff have failed to state a cause of action for defamation per se because the

statements directed to third parties “he will rape your daughter, probably his own too” are

purely opinions and therefore, not actionable under Colorado law.

Plaintiff have failed to state a cause of action for defamation per se because the

statements directed to third parties of the Twitter post that states “his wife @clairibela

doesn’t give a fuck..” are purely opinions and therefore, not actionable under Colorado

law.

Plaintiff have failed to state a cause of action for defamation per se because the

statements directed to Plaintiff “@redlawco has now threatened my daughter.."` are purely

statements of opinions and therefore, not actionable under Colorado law.

All of the statements asserted by Plaintiff do not satisfy the elements for defamatory per

se. Plaintiff have failed to state a cause of action for defamation because the alleged

defamatory statements directed to third parties have not caused specific damages

Plaintiff failed to state specific damages for the alleged defamatory per se statements If

Plaintiff asserts defamation, he would need to show evidence of his reputational damages
Third Affirmative Defense

Plaintiff have failed to state a cause of action for harassment and should be dismissed

Defendants had not contacted Plaintiff in any capacity in September 2018. Plaintiff

asserts that Defendants sent one email through Plaintiff s firm website, which is not

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 6 of 9

10.

ll.

12.

13

l4.

15.

continuous, repetitive, patently offensive description of ultimate sexual acts, or public for
the purposes of Colorado §18-9-111 Harassment statute.
Defendant Hye Song have never spoken to Plaintiff. Defendant Hye Song has never
created a Twitter account and does not know Plaintiff in any capacity.
Defendant Bora Song have never met Plaintiff Buck. She had blocked Plaintiff on Twitter
since July 2018 and he has not been unblocked since. (See Defendants’ Motion for
Summary Judgment Exhibit E)
Plaintiff has been continuously attempting to contact Defendant Bora Song and have
reached out to her colleague to obtain personal information about Defendant. Plaintiff has
relentlessly sought out Defendant’s private information and continuously harassed her
since May 2018.

Fourth Affirmative Defense
Plaintiff’s causes of action for defamatory per se should be dismissed because the
statements regarding Plaintiff are true or substantially true.
On or around July 2018, Plaintiff admitted that he had spoken to a minor online who told

her high school friends He admitted that he requested photos depicting nudity.

. On or around August 2018, Defendant searched Plaintiff s information online and found

his sex offender registry at Illinois Sex Offender Registration Records.

During the summer 2018, Defendant was notified by various anonymous accounts that
identified Plaintiff Matthew Buck as a sexual harasser on Twitter.

On or around July 2018, Plaintiff sent harassing messages to Defendant Bora Song,
Defendant proceeded to block Plaintiff and Plaintiff contacted Defendant’s colleague to

harass the colleague as well.

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 7 of 9

16.

17.

18.

19.

20.

21.

22.

Plaintiff asked to have sexual intercourse with Defendant Bora Song’s colleague, in
addition to requesting for sexually explicit photos
On or around June 2018, Defendant received various messages from unidentified people
on Twitter regarding Plaintiff. They stated that they were victims of Plaintiff and that
they were continuously harassed One of the messages was from a minor.
On or around September 2018, the Twitter community was exposing Plaintiff Matthew
Buck for sexual harassment of women. The circumstantial evidence of Plaintiff Buck’s
reputation amongst users of Twitter shows that he is a sexual predator. lt is reasonable
that Defendants believed Plaintiff was a sexual predator because the lllinois sex offender
registry stated that he is a sexual predator residing in Denver, Colorado.
Plaintiff Matthew Buck asserts that the Twitter statements by “@WilliamWilmaZ” is
defamatory per se, however, he had admitted to various people, including to Defendant
Bora Song, that he had sent multiple private messages to minors for sexual engagements
If this Court finds that Defendants are the specific people behind the alleged defamatory
statements, the Court should dismiss Plaintiff’ s Complaint because the alleged
defamatory per se statements are reasonably believed to be true or substantially true.
Fifth Aff'irmative Defense
Plaintiff should be considered a limited public figure due to his status as a registered sex
offender in one or more states. He is currently on the lllinois registry and is identifiable
by his pictures There are articles, one specifically related to his conviction of rape of
minor, on Denverpost and elsewhere
Due to the nature of sex offenders and the purpose of sex offender registry, sexual

harassment is a public concern for internet and in the community of his residence

Case 1:18-cV-02427-RB.] Document 55 Filed 02/11/19 USDC Co|orado Page 8 of 9

23.

24.

25.

Plaintiff is able to connect with minors on Twitter using fake identities and fake accounts,
which should be a public concern Plaintiff had contacted a 15 year old, engaged in
sexual intercourse, and was convicted in the year 2000. Given his criminal background
Plaintiffs online activities should be a public concern.
Plaintiff must show that Defendants’ alleged defamatory statements were false and that
Defendants Were at fault. Plaintiff must be required to show that Defendants’s allegedly
defamatory statements were negligent to the truth.
Plaintiff’ s claims for defamation per se are barred by the First Amendment of the
Constitution of the United States and the Constitution of the State of Colorado.

Sixth Affirmative Defense
Plaintiff’s claims may be barred because of Plaintiff s failure to join necessary parties

pursuant to Fed. R. Civ. P. 19.

Case 1

:18-cv-02427-RB.J Document 55 Fi|eo| 02/11/19 USDC Co|orao|o Page9of9

' CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 12th of February 2019, a true and correct

copy of the foregoing ANSWER AND AFFIRMATIVE DEFENSES was served via email to
the following unless another method is specified below:

Matthew W. Buck

RED LAW
matt@red.law

445 Broadway Suite 126
Denver, CO 80203
Plaintiff

/s/ Bora Song

/s/ Hye Song

